Ingraham, J. (dissenting):
I do not concur in the affirmance of this judgment. It is conceded that the plaintiff’s negligence contributed to the accident by which the plaintiff was struck by the defendant’s car; but it is claimed that as the accident to which the plaintiff contributed culminated in landing him upon the fender of the car, from that moment a new relation existed between the parties, and any act or omission on the part of the defendant amounting to a lack of the care demanded by the situation, which resulted in injury to the plaintiff, is sufficient to charge the company with negligence. And that was the ground upon which the judgment was reversed on the former appeal. But an examination of the testimony upon this trial *58fails to show that after the accident which resulted in thus placing the plaintiff upon the fender, either the grip man of the car or any employee of the defendant had knowledge of the situation of the plaintiff upon the fender, or of any fact from which they could infer that the plaintiff was then in a position of danger. The fender upon which the plaintiff is alleged to have been caught after the car struck him was well under the car, back of the position occupied by the motorman, and there was nothing to show that the motorman had any reason to suppose that the plaintiff was in that position. Upon the former appeal it was treated as though there was a fender in front of the car, and in front of the motorman, where he could have seen the plaintiff and where it would have been his duty at once to stop the car. It now appears that the fender upon which the plaintiff alleges he was caught was under the body of the car, and in such a position that no one on the car could have seen that he had been caught in that position. To make the defendant guilty of negligence it must appear that those charged with the control of the car failed to exercise the care imposed upon them by the situation; and in the absence of any knowledge by the defendant’s employees that the plaintiff, after being struck by the car, was in a position from which a subsequent injury could be anticipated, 1 do not see that any negligence could be imputed to the defendant.
■I think the judgment should be reversed.
Judgment and order affirmed, with costs.